DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/22/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
Claims 1-17 are allowed.
The following is an examiner’s statement of reasons for allowance:  the prior art (Fisset, US 2016/0299085 A1) teaches many aspects of the claimed invention, including a combined in situ metrology method of a combined x-ray tomography system and 2D optical metrology system for the inspection of flaws in unidirectional fiber composites (pars.0085-0086), where the x-ray tomography system provided information including misaligned fibers (pars.0046 or 0057) and the 2D optical metrology system provides external dimensions (pars.0069-0070, 0079, 0085-0086), where the metrology may take place in-process or post-process (par.0028).
However, the prior art neither teaches nor reasonably suggests a method for detecting a fiber misalignment in an elongate structure, the elongate structure having a plurality of stacked reinforcing fiber layers that are oriented and aligned along the longitudinal direction of the elongate structure, including a) scanning surface of the elongate structure with a 3D optical measurement device for identifying one or more surface irregularities, b) selecting one or more regions of interest having the one or more surface irregularities, c) examining the region of interest using penetrating radiation, and d) determining a position and/or size of the fiber misalignment based on the examining step, as required by the combination as claimed in claim 1.
Fisset teaches that the x-ray system and the optical system provide complementary data necessary for characterization of the elongate structure; however, there is no teaching or suggestion in Fisset or elsewhere in the prior art that the optical system is used to identify one or more regions for subsequent x-ray imaging.  Particularly in Fisset, the two metrology systems are operating continuously as the manufacturing process takes place, thus there is no discrete region of interest to identify and select.
Georgeson (US 2006/0056585 A) teaches an x-ray laminography system (digital tomosynthesis, pars.0034-0035) for inspecting large, elongate fiber-reinforced composite structures, where an optical camera is provided for the operator to remotely locate the x-ray detector rig on the opposite side of the structure from the x-ray source rig (par.0030).  The camera does not provide quantitative 3D data for identifying a surface irregularity.

Claims 2-17 are allowed by virtue of their dependence upon claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS R ARTMAN whose telephone number is (571)272-2485.  The examiner can normally be reached on Monday-Thursday 10am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on 571.272.2273.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

THOMAS R. ARTMAN
Primary Examiner
Art Unit 2884


/THOMAS R ARTMAN/            Primary Examiner, Art Unit 2884